United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 01-1518
                                      ___________

United States of America,                  *
                                           *
                     Appellee,             * Appeal from the United States
                                           * District Court for the Western
       v.                                  * District of Missouri.
                                           *
Allen Lee Paris,                           *      [UNPUBLISHED]
                                           *
                     Appellant.            *
                                      ___________

                                 Submitted: September 11, 2001

                                     Filed: September 20, 2001
                                      ___________

Before LOKEN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

      After using impermissible billing practices at his now defunct medical laboratory,
Dr. Allen Lee Paris was convicted of conspiracy to defraud Medicare and the Civilian
Health and Medical Program of the Uniformed Services (CHAMPUS) in violation of
18 U.S.C. § 371. Most of the impermissible billing involved unbundling bills for
chemical tests, that is, separately billing for individual chemical tests that are routinely
run, and billed for, as a group. Unbundled billing resulted in a higher rate of
reimbursement. Paris now appeals his conviction and sentence of 27 months
imprisonment, a $30,000 fine, and $222,654.66 in restitution imposed by the district
court.* Paris contends the evidence was insufficient to show there was a conspiracy to
defraud the government, the government improperly misstated the law in closing
argument, and the government did not adequately prove the amount of loss used to
calculate his sentence. Having considered the briefs and the record, we reject Paris’s
contentions and affirm.

         Although Paris advances three arguments disputing the sufficiency of the
evidence underlying his conviction, we conclude the district court did not mistakenly
deny Paris’s motion for judgment of acquittal. Drawing all reasonable inferences in the
light most favorable to the jury’s verdict, there was sufficient evidence of a continuing
conspiracy to permit a jury reasonably to find Paris guilty beyond a reasonable doubt.
See United States v. Hart, 212 F.3d 1067, 1070-71 (8th Cir. 2000) (standard of
review), cert. denied, 121 S. Ct. 860 (2001); see also United States v. Peterson, 223
F.3d 756, 759-60 (8th Cir. 2000) (finding sufficient evidence of conspiracy to defraud
Medicare where employees submit impermissible claims per employer’s instructions),
cert. denied, 121 S. Ct. 1149 (2001). Because the district court’s curative jury
instruction provided the jury with a correct statement of law that conspiracy requires
two human participants, Paris was not deprived of a fair trial by the prosecutor’s single
mistaken comment in closing argument that Paris could conspire with his wholly-owned
corporation. See United States v. O’Dell, 204 F.3d 829, 835 (8th Cir. 2000). Finally,
having concluded that the district court’s finding of the amount of loss attributed to
Paris’s fraudulent billing practices is not clearly erroneous, we reject Paris’s contention
that his sentence is incorrect. See United States v. Berndt, 86 F.3d 803, 811 (8th Cir.
1996).

      Finding no reversible error, we affirm Paris’s conviction and sentence.



      *
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-